      Case 5:17-cv-04416-JLS Document 85 Filed 06/08/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GIORGI GLOBAL HOLDINGS, INC., et al,

                       Plaintiffs,
       v.
                                                                  CIVIL ACTION
WIESLAW SMULSKI, et al,                                            NO. 17-4416

                       Defendants.

                                         ORDER

     AND NOW, this        8th   day of June, 2020, upon review of Defendant’s Motion for

a Protective Order (Docket No. 73), Plaintiffs’ response and all replies, it is hereby

ORDERED as follows:

   1. Defendant’s Motion for a Protective Order is DENIED;

   2. Defendant Wiesław Smulski shall appear for a Rule 30 discovery deposition in

Kraków, Poland, or at such other location upon which the parties agree, on or before

August 31, 2020; and

   3. All questions asked of Mr. Smulski shall be translated into Polish, he shall be

permitted to respond in Polish and his answers will be translated into English by a duly

sworn interpreter.

                                                BY THE COURT:


                                                /s/ Jeffrey L. Schmehl
                                                JEFFREY L. SCHMEHL, J.
